DECISION ON BILL OE EXCEPTIONS.
It is considered by the Court here: First — That the Act of June 23d, 1868, limiting the time within which to bring suits against administrators, does not apply to administrators appointed previously to the enactment of that act. Second— That the statutes of limitations are interrupted by the death of the intestate until the appointment of an administrator. *368Third — That the presentment of a claim to tbe Probate Court after its rejeetment by tbe administrator, is not tbe commencement - of a suit wbicb interrupts tbe statute of limitations. Fourth — That tbe statute of limitations in this case was not required to be specially pleaded.
W. C. Jones for plaintiff'.
A. P. Judd for defendant.
Honolulu, March 13th, 1872.
Tbe exceptions are accordingly sustained on tbe first and second grounds above named, and overruled on tbe third and fourth grounds. Tbe judgment of tbe Court below is vacated, and judgment is ordered for tbe plaintiff for tbe amount of the note and interest to be computed by tbe Clerk, and for twenty-five dollars for funeral expenses of tbe intestate, but not for tbe funeral expenses of bis widow.